DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of embodiment I in Figs. 4-6, readable on claims 1-4 and 11-13 in the reply filed on 9/8/2022 is acknowledged.  Claims 5-10, 14-25 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite “wherein the first wire and the second wire overlap each”.  It is unclear what the first wire and the second wire overlap.  For the purpose of examination, it is interpreted that the first wire and the second wire overlap each other.
Claim 11 recites “the second wire of the second connector is electrically connected to an opposite electrode of the display element, and the first wire of the second connector is disposed on the second wire” in lines 3-4.  The “first/second wire of the second connector” have not been defined.  A “first wire” and a “second wire” are defined in claim 11 to be among the connecting wires, but neither of these are specifically mentioned to be on the second connector.  So it is unclear what and where these wires are.  For the purpose of examination, it is interpreted that the “connecting wires” (line 1 of claim 11) are referring to “connecting wires on the second connector”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2018/0114825 A1).
Regarding claim 1, Hong teaches a display device (OLED display 1 in Figs. 1-12 of Hong), comprising: 
a substrate (base layer 110 in Fig. 3) that includes an island portion (island IS in Fig. 3. For clarity purpose, this is the upper left island IS in Fig. 3), a first connector (a horizontal right bridge BR from the first island IS) that extends from the island portion in a first direction (left to right direction), and a second connector (a vertical right bridge BR from the first island IS) that extends from the island portion in a second direction (up-down direction) that crosses the first direction; 
a display unit (plurality of pixels PXL shown in Fig. 4) that includes at least one thin film transistor (array of transistors T1/T2 controlling the pixels in Fig. 5) disposed on the island portion and at least one display element (OLED of a pixel PXL) connected to the at least one thin film transistor (as shown in Figs. 2 & 5 of Hong); and 
connecting wires (wirings BL as shown in Fig. 4) disposed on the first connector and the second connector and connected to the display unit, 
wherein at least one of the connecting wires is disposed on a same layer (buffer layer 120) as a semiconductor layer (135a/b in Figs. 7-8 of Hong) of the at least one thin film transistor (the language of “disposed on a same layer as a semiconductor layer…” does not mean that this one connecting wire is made from the same layer of the semiconductor layer but only requires that one of the connecting wires and the semiconductor layer are on the same layer.  As such, the wirings BL such as 121, 171, 172 and the semiconductor layers 135a/b are above the same buffer layer 120, as shown in Fig. 7-8 of Hong).  
Regarding claim 2, Hong teaches all the limitations of the display device of claim 1, and also teaches wherein the connecting wires include a first wire (signal line 121. It is implicit that the signal line 121 must extend from the bridge portion to the islands in the same manner as the wirings BL) and a second wire (BL3), and the first wire of the first connector is disposed on the same layer as the semiconductor layer (as shown in Fig. 7 and Figs. 9-11 of Hong, both signal line 121 and BL3 are disposed above the buffer layer 120) and the second wire (BL3 provides low voltage ELVSS to the cathode of the OLED, as stated in [0229] of Hong) of the first connector is electrically connected to an opposite electrode (730 as described in [0179], [0231] of Hong) of the at least one display element.  
Regarding claim 3, Hong teaches all the limitations of the display device of claim 2, and also teaches wherein the first wire and the second wire overlap each (please see interpretation in 112b rejection above.  As shown in Figs. 5 & 9, the wirings BL are parallel to each other and perpendicular to the signal line 121.  As shown in Fig. 10, the second wire BL3 also extends from bridge portion BR into the island portion IS.  Thus, the signal line 121 must cross under the BL3 at some point. In other words, these lines overlap).  
Regarding claim 11, Hong teaches all the limitations of the display device of claim 1, and also teaches wherein the connecting wires include a first wire (BL3) and a second wire (signal line 121. It is implicit that the signal line 121 must extend from the bridge portion to the islands in the same manner as the wirings BL), and the second wire of the second connector is electrically connected (the term “electrically connected” is broadly interpreted as there is an electrical current/signal between these two elements) to an opposite electrode (first electrode 710 of the OLED which is shown in Fig. 5 to be electrically connected to T2, which is in turn electrically connected to T1, which is in turn connected to signal line 121) of the display element, and the first wire of the second connector is disposed on the second wire (as shown in Fig. 7 & 10 of Hong), wherein the second wire is disposed on the same layer as the semiconductor layer (as shown in Fig. 7 of Hong, the signal line 121 is disposed on buffer layer 120 the same way as the semiconductor layer 135a).  
Regarding claim 12, Hong teaches all the limitations of the display device of claim 11, and also teaches wherein the first wire and the second wire overlap each (please see interpretation in 112b rejection above.  As shown in Figs. 5 & 9, the wirings BL are parallel to each other and perpendicular to the signal line 121.  As shown in Fig. 10, the second wire BL3 also extends from bridge portion BR into the island portion IS.  Thus, the signal line 121 must cross under the BL3 at some point. In other words, these lines overlap).  
Regarding claim 13, Hong teaches all the limitations of the display device of claim 11, and also teaches wherein an insulating layer (as shown in Fig. 7 and 10 of Hong, interlayer insulating layer 160 is between signal line 121 and BL3) is interposed between the first wire and the second wire.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, as applied in claim 2 above, and further in view of Lee et al. (US 2019/0207155 A1).
Regarding claim 4, Hong teaches all the limitations of the display device of claim 2, but does not teach wherein a plurality of insulating layers are interposed between the first wire and the second wire (there is an interlayer insulating layer 160 between signal line 121 and wirings BL as shown in Fig. 7-10 of Hong, but Hong is silent as in whether 160 is a multilayer or single layer).  
Lee teaches an OLED structure (Fig. 1C of Lee) comprising an interlayer insulating layer (105) on the gate electrode of the TFT; S/D electrodes are formed through the interlayer insulating layer (see Fig. 1C); the interlayer insulating layer 105 includes a multi-layer of silicon nitride, silicon oxide, and silicon oxynitride (see [0102] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a multi-layer as interlayer insulating layer of Hong, as according to Lee, in order to provide better protection for the elements underneath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822